 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolyoke Food Mart,Inc.'andLocal 919, RetailClerksInternationalAssociation,AFL-CIO andLocal33and Local 371, AmalgamatedMeat Cuttersand Butcher Workmen ofNorth America, AFL-CIO, Party to theContractHolyoke Food Mart,Inc.andLocal 1459, RetailClerksInternationalAssociation,AFL-CIO andLocal 33 and-Local 371,Amalgamated Meat Cuttersand Butcher Workmenof North America, AFL-CIO, Party to the Contract. Cases 1-CA-6431 and1-CA-6471June 23, 1971DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn June 18, 1969,Trial Examiner Thomas A. Ricciissued his Decision in the above-entitled proceedingfinding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action,as set forth in the attachedTrial Examiner'sDecision.All parties filed exceptionsand supporting briefs to the Trial Examiner's Decision.Locals 33 and 371, Amalgamated Meat Cutters andButcherWorkmen of North America,AFL-CIO,hereinafter referred to asMeat Cutters,appearingherein as parties-in-interest,filed cross-exceptions anda supportingbrief.The Respondent filed an answeringbrief to the exceptions of the General Counsel andLocals 919 and 1459,Retail Clerks International As-sociation,AFL-CIO,the Charging Parties, hereinafterreferred to as Retail Clerks.On October 28, 1969,the Board,having duly consid-ered the exceptions,cross-exceptions, and briefs of theparties, ordered that the record in the proceeding bereopened and that a further hearing be held before theTrial Examiner for the purpose of receiving evidence onthe question of the appropriateness of the units soughtby the Retail Clerks,and directed that the Trial Exam-iner file a supplemental decision containing additionalfindings of fact and such conclusions and recommenda-tions as he may deem,appropriate.On December17, 1970,Trial Examiner Thomas A.Ricci issued his Supplemental Decision,attachedhereto,reaffirming his findings of fact,conclusions oflaw, and recommendations as made on June 18, 1969.Thereafter,the Respondent,the Meat Cutters,and the'Respondent's motion to correct its name from "The Food Marts, Inc "to "Holyoke Food Mart, Inc."had been referredby theBoard to the TrialExaminer.The motion apparently was not renewed before the Trial Exam-mer and is still before the Board.In the circumstances,and as no objectionto the amendment is raised,we grant the Respondent'smotion. The nameof the Respondent appears as amended.Retail Clerks filed exceptions to the Trial Examiner'sSupplemental Decision, and the Respondent and MeatCutters filed briefs in support of their exceptions, andthe General Counsel filed a brief.' The Respondent fileda motion to strike the Charging Parties' exceptions tothe Supplemental Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin.connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer,made at the hearing'and supplemental hearingand finds no prejudicial error was committed. The rul-ings arehereby affirmed. The Board has considered theTrial Examiner's Decision and' Supplemental Decision,all, exceptions and cross-exceptions and the parties'briefs, and the entire record in these cases, and herebyadopts the Trial Examiner's findings,' conclusions, andrecommendations, as herein modified.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, Holyoke Food Mart, Inc.,Holyoke, Massachusetts, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, as modified:1.Delete paragraph 2(b) of the Recommended Orderand reletter paragraphs 2(c) and (d) to 2(b) and (c),respectively.2Respondent's request for oral argument is hereby denied, as the recordand briefs adequately present theissues andcontentions of the parties'We do not believe the Charging Parties' failure to appear at the re-manded hearing, without more, signified an abandonment of their interestssons to warrant the striking of their exceptions to the Supplemental Deci-sion.We therefore deny the Respondent's motion to strike such exceptions.We agree with the Trial Examiner that Respondent violated Section8(a)(2) 'and (1) of the Act by arrogating to itself the resolution of thequestion concerning representation while the issue was properly before theBoard, The Trial Examiner based his finding in this regard on his view thatthe Respondent resolved the unit dispute. Our conclusion, however, isgrounded on the fact that the interventions by the various Retail Clerkslocals in the petition for the multistore unit were, contrary to the TrialExaminer's assumption, tantamount to a request to participate in an electionin the multistore unit, if one were directed therein, absent a clear statementof desire not to participate in any such election. The Respondent's conductattempted to force the Intervenors to a cardcheck, which it could not law-fully do. In this connection, we note that they could not have been com-pelled to agree to a consent election under the auspices of the Board andthe cross-check procedure was specifically rejected by Congress in its revi-sions of the Act Accordingly, the Respondent arrogated to itself a deter-mination of the majority status among the employees in the multistore unitof the contending labor organizations by a procedure which would be legallyacceptable only if all parties agreed voluntarily, and the Respondent actedunlawfully even if, as it contends, only the multistore unit was appropriate.'In the circumstances of these cases, we are of the view that it would notbe equitable to order the Respondent to reimburse its employees for anyperiodic dues, initiationfees, or assessmentswhich it may have deductedfrom them for transmittal to the Meat Cutters pursuant to authorizationexecuted by them.191 NLRB No. 94 HOLYOKE FOOD MART, INC.4712. In footnote 5 of the Trial Examiner's Decision,TRIAL EXAMINER'S DECISIONsubstitute"20" for "10" days.3.Substitute the attached Appendix for the TrialExaminer'sAppendix.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or support Local 33 or Lo-cal 371, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, or anyother labor organization.WE WILL NOT give effect to or operate underany agreement with said Locals 33 and 371 cover-ing employees of this store, except meat and deli-catessen department employees, unless and untilthe National Labor Relations Board shall havecertified that Union as your bargaining representa-tive. this does not mean, however, that we will takeaway from you any wage increase or change anycondition of your employment merely because itmay have been required under a term of the MeatCutters contract.WE WILL NOT give effect to any dues orcheckoff cards which you may have signed author-izing us to deduct union dues from your wages andpay them to the Meat Cutters Union.WE WILL withdraw and withhold recognitionfrom Local 33 and Local 371 as your bargainingrepresentative and WE WILL NOT recognize themor any other union as your bargaining representa-tive unless and until such union has been certifiedby the National Labor Relations Board as yourrepresentative.All of you are free to join or support, or not to joinor support, any labor organization.THE FOODMARTS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Bulfinch Building, 15 New Chardon Street, Bos-ton,Massachusetts 02114, Telephone 617-223-3300.STATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled proceeding was held-before the duly desig-nated TrialExaminer on April 29,1969,at Springfield, Mas-sachusetts, on complaint of the General Counsel against TheFood Marts, Inc., herein called the Respondent or the Com-pany.The issue of the case is whether the Respondent vi-olated Section 8(a)(2) of the Act when it bargained and signeda collective-bargaining agreement with Local 33 and Local371, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, herein called the Meat Cutter.Briefs were filed by the General Counsel, the Respondent,and the Meat Cutters.Upon the entire record and from my observation of thewitnesses,Imake thefollowing.FINDINGS OF FACTITHEBUSINESSOF THE COMPANYThe Food Marts,Inc., is a Massachusetts corporation withits principal office in Holyoke,Massachusetts.It is engagedin the retail sale of food products and household items andoperates 14 stores in various communities through Massa-chusetts and Connecticut. In the course of its business theCompany causes large quantities of food products andhousehold items to be transported in interstate commerce tothese various stores. Of these imports an amount valued inexcess of $50,000 is received at these locations from out-of-state sources.The annual gross income of these stores exceeds$500,000.I find that the Respondent is engaged in commercewithin the meaning of the Act and that it will effectuate thepolicies ofthe Actto exercise jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVED ,Retail Clerks International Association,AFL-CIO,and itsLocals 919 and 1495,herein together called the Retail Clerks,are labor organizations within the meaning of Section 2(5) ofthe Act.Amalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIO, and its Locals 33 and 371 arelabor organizations within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICEThe QuestionIn the early part of 1968 there was widespread self-organi-zational activities among the employees of the 14 retail storeswhich the Respondent operates in dispersed locationsthrough Connecticut and Massachusetts.Some joined oneunion-the Retail Clerks - and some another-the MeatCutters. The meat and delicatessen department employees inall of these stores were then already represented, under regu-lar contract, by the Meat Cutters. The unrepresented em-ployees - consisting of the bulk of the remaining store clerks- total upwards of 600, and there is no history of collectivebargaining among any of them.In three of the stores, Fair-view, Agawam, and Belmont Avenue, the move was largelytowards the Retail Clerks, and that Union filed three repre-sentation petitions with the Board, one for each of the storesas a separate appropriate bargaining unit.The campaign ofthe Meat Cutters was companywide; whether that union hadany success among the employees of the three stores alreadymentioned is not known, but it filed one petition requestinga single election in an overall companywide bargaining unitembracing all 14 stores. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDApparently satisfied that there was a sufficient showing ofinterest to support all of the petitions, the Regional Directorin due course consolidated the four cases and issued a noticeof hearing to consider what questions might require decisionbefore on election or elections could or should be held. At thehearing before a Board Hearing Officer the Company, inagreement with the Meat Cutters, argued only a single, com-panywide unit was appropriate. The Retail Clerks, of course,asked for separate elections in the three single stores. Themeeting was adjourned, for some reason or other.Before the scheduled date for reconvening the Companydetermined there should be only one 14-store unit, advisedthe unions of its decision, and invited them to prove theirclaim to majority by card check. The Meat Cutters satisfiedthe Respondent it had enough authorization cards for thispurpose; the Retail Clerks, having no choice, responded itwished to have the unit question decided by the Board. Afterits selected agent looked at the cards submitted by the MeatCutters, the Respondent recognized that Union and signed acontract with it; the contract unit is all 600 employees in allthe 14 stores.The complaint alleges that in these circumstances the Re-spondent violated Section 8(a)(2) of the Act when it extendedexclusive recognition to the Meat Cutters and signed a con-tract with it. The General Counsel argues that, under thebasic principle first enunciated inMidwest Piping and SupplyCo., Inc.,63 NLRB 1060, an employer is not privileged tousurp the Board's statutory function in the middle of a repre-sentation case hearing by arrogating to itself authority todecide the critical issue raised and by its unilateral action toshut out one of two rival unions and to deny bargaining rightsto significant groups of its employees. Apart from certainirrelevant arguments, the defense is that the direction inwhich the employer determined the unit issue is the way theBoard would have decided it anyway and that therefore noharm was done and there is nothing to complain about. Andto prove its defense assertion the Company offered to in-troduce into this record all that evidence which normally isreceived during ,a representation hearing when the questionconcerning representation is multistore versus single-storeunits.The General Counsel objected to receipt of such evi-dence and the objection was sustained.The question presented is therefore whether an employermay suspend a representation case hearing, sign a collective-bargaining agreement on a unit basis of his preference, andconsequently with a union of his choice, and later, in theresultant complaint proceeding, ask for resumption of theBoard's investigation and determination of the issues raisedby rival unions via competing petitions filed.The FactsThe three separate petitions for the Retail Clerks were filedby its Local 1495; for the store located at Belmont Avenue,Springfield, on March 21, 1968 (Case 1-RC-9986); for thestore located at Fairview on April 18, 1968 (Case 1-RC-10042); and for the store located at Agawam on May 21, 1968(Case 1-RC-10097). The petition for the Meat Cutters wasfiled in the name of two locals jointly, Locals 33 and 371, fora single 14 store companywide unit, on March 27, 1968 (Casel-RC-9996).On June 12, the Regional Director issued a notice of hear-ing, and the hearing started on July 15. All parties par-ticipated. As a formality the Meat Cutters intervened in thepetitions of the Retail Clerks and Retail Clerks Local 1495intervened in that of the Meat Cutters, because there was anoverlapping element in the rival claims for recognition.` Dur-ing the day the hearing was adjourned to August 19, 1968.It is clear that the unit question - whether there shouldbe a single 14-store unit or whether there should also be 3separate units in each of the stores which the Retail Clerkssought - was a major issue, if not the only one. From thetranscript of the representation hearing that day:HEARING OFFICER: And is it the position of the Em-ployer,Mr. Marshall, that the Employer declines togrant recognition with respect to the Petitioner in any ofthe four cases unless and until the Petitioner is certifiedby the National Labor Relations Board in an appropri-ate bargaining unitMR MARSHALL: No. That is not the position of theEmployer. The position of the Employer is that the Em-ployer will grant recognition to a labor organizationwhichsatisfiesthe Employer that the labororganizationdoes in fact represent a majority of the employees inwhat the Employer considers to be an appropriate unit.On August 10, the Company wrote to all four of the unionsinvolved- Locals 33 and 371 of the Meat Cutters and theLocals 1459 and 919 of the Retail Clerks - its letter reading,in pertinent part, as follows:During the past few months we have received requestsfrom various labor Unions for recognition as the collec-tive bargaining representative of certain of our em-ployees. In addition, these Unions have filed Petitionsseeking certification which are now pending before theNational Labor Relations Board.The Company is willing to recognize any labor organi-zation which demonstrates that it has been designated orselected by a majority of our employees in an appropri-ate bargaining unit. Accordingly, we intend that a crosscheck of authorization cards against employeeW-4forms be conducted in what we consider to be an appro-priate bargaining unit consisting of all employees of theFood Mart in Massachusetts and Connecticut, excludingallmeat department and delicatessen employees, officeand store clerical employees, department managers,professional employees, guards and supervisors asdefined in the National Labor Relations Act.The letter added the Company had arranged to place cer-tain of its records, containing employee signatures, in thehands of a local priest and invited all of the unions to submitto him their authorization cards for a check of numericalrepresentation. TheMeat Cutters did this, but the RetailClerks Union did not. The priest looked at cards and com-pany records and, on August 16, told the Company that inhis opinion the Meat Cutters represented a majority of theemployees in the unit as defined by the employer. Relying onthat determination, the Respondent then extended recogni-tion to the Meat Cutters, bargained with it, and on November22, 1968, signed a 2-year contract covering the employees ofall 14 stores in a single unit and containing compulsory unionmembership provisions and a checkoff arrangement.There was an earlier contract made in 1967 with the MeatCutters Union covering the meat and delicatessen depart-ment employees of all of the stores in a single unit. TheNovember agreement mentioned above is in the form of anamendment to the 1967 contract, merging the meat and deli-'Another local of the Retail Clerks, Local 919, also appeared at thehearing and was permitted to intervene in all four petitions.Local 919 hadpreviously advised the Company by letter that it represented a number ofits employees It did not file any petition. The record transcript of thehearing was not placed in evidence here. The appearance of Local 919 thatday in no way affects consideration of the question presented here fordecision. HOLYOKE FOOD MART, INC.catessen employees together with the remaining clerks in allof the stores, resulting in a single 14-store unit of all em-ployees, with specific exclusions not of a moment here, suchas clerical employees, administrative employees and super-visors.Analysis and ConclusionsIf the Respondent has a valid defense in this case it meansany employer can walk out of a representation case hearinginvolving more than one union, decide all questions as hethinks right, contract with the union he believes is deserving,and then ask for resumption of the representation case hear-ing. The Respondent's insistence that the company-wide unitit liked is also what the Board would have found appropriate,coupled with its offer to prove its assertion now by evidence,is the same as a request to the Regional Director to continuethe representation hearing which was interrupted only be-cause of the intervening unfair labor practice charge. In fact,this must be the Respondent's position because, as it candidlyadmitted, it is only by making the representation case recordnow and sending it to the Board that the necessary defenseassertion can be established. I do not believe this view com-ports with the scheme of the statute. And it is this very exactcourse of conduct by the employer - putting execution of acontract in front of the representation proceeding and aheadof the Board's decision on how the existing question concern-ing representation must be resolved- that the GeneralCounsel claims is unlawful and on which he based the com-plaint. He was entitled to have this question tried and not anyother.All things start with the statute. Section 9(b), in pertinentpart, reads: "The Board shall decide in each case whether, inorder to assure to employees the fullest freedom in exercisingthe rights quaranteed by this Act, the unit appropriate for thepurpose of collective bargaining shall be the employer unit,craft unit, plant unit, or subdivision thereof.... " Section9(c)(1) reads, also in pertinent part: "Wherever a petitionshall have been filed ... the Board shall investigate such peti-tion and if it has reasonable cause to believe that a questionof representation affecting commerce exists shall provide foran appropriate hearing upon due notice." These provisionsare precisely applicable to thecaseat bar. There was nocontract in effect applicable to the employees sought by anyof the unions. Commerce was not inissue.The Meat Cutterswanted an election among 600 employees and the investiga-tion satisfied the Regional Director its showing of interestsufficed for a hearing. The Retail Clerks petitions each soughtthe employeesin a singlestore, and the investigation presum-ably showed sufficient showing to support each petition. Thedocuments in evidence indicate, and no contrary claim isadvanced, that the principal question to be decided waswhether single-store units were appropriate. That an overallcompanywide unit could also be appropriate was not disputedthen and is not disputed now. If these plain facts are joinedto the statutory provisions quoted above, there is presentedthe most common situation in which the Board's exclusiveauthority to determine the appropriate unit comes into play.It is also unquestionably clear that the decision on thequestion whether the employees working in the three isolatedstores had a right to be represented by, the Retail Clerks andnot by the Meat Cutters directly effected their "exercising therights guaranteed by the Act." Resolution of the question asthe Respondent saw fit not only deprived them of any rightthey may have to be represented by the Retail Clerks, butimmediately saddled them, against their will, with member-ship in the Meat Cutters as a condition of employment. If thebasic purpose of this statute and the very establishment of theNational Labor Relations Board as a specialized governmen-473tal agency to administer it has any meaning it is that this isthe classic situation where the employer may not supplant theBoard.The hearing transcript consists largely of inconclusive ar-gument; the documents received in evidence, however, estab-lished as clear as can be that a question concerning represen-tation existed when the Respondent extended exclusiverecognition to the Meat Cutters. There was no history ofcollectivebargaining amongthe employees involved. TheBoard could well have found, on consideration of the usualpertinent factors, that a companywide unit was appropriate;indeed the statute itself says such a grouping is proper. Itcould as well have found that single-store units are also ap-propriate. The law is clear here; only recently inHaag DrugCompany, Incorporated,169 NLRB No. 111, the Board re-stated its rule that such a limited unit in retail chain opera-tions is "presumptively appropriate." Of course the questionin this particular factual situation could only be resolved bythe Board after a full hearing on the RC petitions, but thisis only implementationof the scheme of the statute, whichexplicitly says "the Board shall decide in each case.... "Everybody knew all this, certainly including the Respond-ent's representatives, for there had already been two actualBoard findings, in earlier proceedings, that a one-store unitis appropriate in this company. In one proceeding, Case 1-RC-9441, the Meat Cutters wanted the meat departmentemployees in only the Agawam store, and the Respondentargued only a companywide unit should be established. TheRegional Director agreed with the Meat Cutters and theCompany's appeal to the Board failed. In another, 162 NLRB1420, the Board found appropriate, again over the Respond-ent's objections, a single-store unit at the Fairview store.A comparable situation was presented inAllied Supermar-kets, Inc.,169 NLRB No. 135, where another Retail ClerksUnion petitioned to represent only grocery and food depart-ment employees in a retail store while the Meat Cutterswanted to group all store employees - including also meatdepartment personnel - in a wall-to-wall unit. The employerignored the Retail Clerks, hired an outsider to check the MeatCutters cards in the wall-to-wall unit, and contracted withthe latterunion.The Board found a violation of Section8(a)(2), in part because the employer had "entered into acollective-bargaining agreement covering such employees[the grocery and food department persons] at a time when aquestion concerning their representation for purposes of col-lective bargaining existed." FromShea Chemical Corpora-tion,121 NLRB 1027: "We now hold that upon presentationof a rival or conflicting claim which raises a real questionconcerning representation, an employer may not go so far asto bargain collectively with the incumbent (or any other)union unless and until the question concerning representationhas been settled by the Board."Again, inMaryland News Company,138 NLRB 215, unionA petitioned for a unit of 32 employees and at the hearing onits petition before a Board Hearing Examiner, the Companyinsisted only a more inclusive unit of 60 persons could beappropriate.While the Board's decision on the unit issue wasbeing awaited, an independent union B was formed, and theCompany recognized it as exclusive agent for the larger unitof 60 and signed a contract with it. In finding a violation ofthe Act under the rule inMidwest Piping,the Board heldthere was "pending before the Board a question concerningwhat would constitute an appropriate unit, the determinationof which the Company also arrogated to itself."The Respondent's position can perhaps be better under-stood if stated in plainer language. In asking for resumptionand completion of the representation case now, it says that ifit guessed wrong it should be found guilty of an unfair labor 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice; if it guessed right, the complaint should be dis-missed. In arguing that decisional precedent gives an em-ployer the right to take this chance to gamble with the statu-tory right of its employees, the Respondent relies onout-of-context language in earlier decisions and misreadstheir true import. On occasion the Board has said, in othercases, that the employer acted "at its peril" in recognizing oneof two competing unions. All this started withWilliam PennBroadcasting Company, 93NLRB 1104, where the Boardspoke of whether or not there existed, at the time of theemployer's recognition of one of two competing unions, "arealquestion of representation." There are other cases inwhich the complaint was dismissed for the reason that theredid not exist such a "real" question concerning representa-tion. The true predicate for all these holdings, however, is theultimate finding in each of them that the rival claim whichpurportedly gave rise to a question concerning representationwas "clearly unsupportable or specious ... not a colorableclaim."'The fundamental error underlying the defense argument isthat it merges into a single idea two concepts that are distinctand separate as revealed in Board decisions. One is that theclaim for representation of the rival union which the em-ployer choses to ignore and to exclude from considerationmust in fact raise a question concerning representation if itis to be found that the unilateral act of recognition violatesSection 8(a)(2). The other is that when the rival claim doesraise a question concerning representation, it is for the Board,and only for the Board, to decide it, as provided by thestatute, and the employer acts illegally in presuming to decidehimself which union is the bargaining agent. And this is thebasic principle ofMidwest Piping.Whether or not there is aquestion to be decided-and the manner in which the questionthat exists is resolved by the Board are not one and the samething. In the first case the Board has said, as the Respondentpoints out, that an employer acts "at his peril" if he proceedsas though there existed no question.' In the second situationthe Board says the employer may not arrogate to itself theprivilege of resolving the question in place of the Board.It is true that when the employer believes the claim ofunion A is plainly false, outlandish, unsupported by any ra-tional predicate, and goes right ahead to contract with unionB, it is not until after his unilateral recognition and the trialof an unfair labor practice complaint that the Board decideswhether the ostensible claim of union A raised a questionconcerning representation at all. The Respondent here callsthis a guessing game, where the employer guessed right be-cause the Board later agreed with it, and the complaint wasdismissed. This analogy, urged as reason, for dismissal here inthe event it should develop that after further investigation theBoard found only a 14-store unit appropriate, is unpersua-sive.Were the Board now to receive the Respondent's proofrespecting the unit - the very same evidentiary matter thatwould have been given the hearing officer in; August in theprocessing of the four petitions-and decide on the meritsthat only the company wide unit is appropriate, it would notbe deciding that there did not exist a question concerningrepresentation. Rather, its holding would be that the petitionsof the Retail Clerksdidraise such a question,' that it requiredresolution,, and that on the basis of the facts of the case thiswas the Board's statutory finding. And thus, 'still in accord-ance with the statutory scheme, a secret election would fol-low, tinder conditions assuring a reliable expression of opin-ion by the employees, as distinguished from the employer's2The Boy's Markets, Inc., etc.,156 NLRB No 105.'Intalco Aluminum Corporation,169 NLRB No 136.unilateraluse of signature cards which in two union situa-tionsare "notoriously unreliable." See,Sunbeam Corpora-tion,99 NLRB 546, andNovak Logging Company,119NLRB 1573.It will not do for the Meat Cutters, now enjoyinga union-shop contract only because the Respondent bypassed theBoard, to sweep away the clearest adverse precedent with thephrase "thecase isbad law." InSwift and Company,128NLRB 732, this same Meat Cutters Union charged the com-pany witha Midwest Pipingviolation because the very dayafter a Board hearing on the Meat Cutters' petition closed,and of course before any decision was made by the Board,Swift contracted- with the rival union. I doubt the Meat Cut-ters argued in thatcase, asit does in its brief here: "We mustavoid becoming emotionally attached to the `neutrality' as-pect ofMidwest Pipingso that we do not apply it indiscrimi-nately to all fact situations because of a passion for order andprocedure that makes the National Labor Relations Board'srole in resolving representational disputesinto an exclusiveand sacred task that may not be encroached upon any citcum-stances."InSwiftthe Board found a violation of Section 8(a)(2).And in the same case it explicitly rejected what is essentiallythe major defense urged here now. The Swift contract con-tained asavingclause that if, in the eventual processing of thesimultaneous representation case, the outside union shouldprevail, the contract would no longer apply to those em-ployees as to whom there were rival claims. This is exactlythe same as Food Mart's proposal that the hearing on the fourpending petitions be held now and that, if it should develop- by later Board determination - that the Respondentguessed wrong, an unfair labor practice finding should bemade,, the contract scrapped so 'far as the three individualstores are concerned and everything be considered fine. Tothis the Boardsaid, inSwift:"We find this contention alsowithout merit, as the effect of assistance to the contractingunionin the face of a rival claim is not dissipated by the mereinclusionin the contract of such a, provision. Moreover, sucha provision does not allay the fact that Respondent has con-cluded for itself which of two competing unions the em-ployees desire as their representative. As previously noted,the Board has held that this is not the employer's preroga-tive."Since a question concerning representation existed at thetime the four petitions werepending amongthe employees ofthe Respondent's Fairview, Agawam, and Belmont Avenuestores,except for meat and delicatessen department em-ployees, the Respondent was obligated under established le-gal principles to maintaina position of neutraility with re-spect to the representation claims of the two rival unionspending a resolution of the representation question by theBoard. Accordingly, by recognizing the Meat Cutters unionas the bargaining representative of these employees and ex-ecuting the November 1968 contract with the Meat Cutterswith respect to these employees, the, Respondent breached itsobligation of neutrality and unlawfully assisted and sup-ported the Meat Cutters Union withinthe meaningof Section8(a)(2) and (1) of the Act.Amendment to the ComplaintThree months after its issuance the General Counselamended the complaint to add minor allegations of independ-ent acts of coercion by management. The sole evidence insupport of all this is testimony by PaulineDesPlaines, aformer part-time cashierat the Respondent's Boston Roadstore. She said, without contradiction, that one day in Sep-tember 1968 the store manager there asked wouldshe "sign HOLYOKE FOOD MART, INC.a card as a favor to themanagement." She said he spoke ofthe Amalgamated Meat Cutters Union.There is strong indication in the witness' recollection thatthe manager did not order her to sign the card or otherwiseintimidateher. Rather, it would appear that he gave her tounderstand that if she did not careto sign, she should feel freeto do as she pleased. The isolated incident took place at astore really unrelated to the issue of this case. Moreover, itinjects adistractingelementinto what is purely a question oflaw on which the true thrust of this complaint must turn. Thisis not a case bottomed on unionanimusin the classic out-and-out straight coercionsense.All things considered, I believe itbest to ignore what is at most very questionable proof of anindependent violation of Section 8(a)(1) of the Act. Certainlyif the facts and rationale set out above do not suffice toestablish a violation of theMidwest Pipingprinciple, additionof so minor an incident would hardly swing the balance theother way.THE REMEDYIt having been found that Respondenthas engaged in un-fair labor practices within the meaning of Section 8(a)(2) and(1) of the Act, my Recommended Order will require thatRespondentceaseand desist therefrom and take certain affir-mative action designed to effectuate the policies of the Act.Since it has been found that Respondent has unlawfully as-sisted and supported the Meat Cutter Union, the latter can-not be considered the free and uncoerced choice of the desig-nated employees at the three named locations. It follows thatto the extent the Respondent's November 1968 contract withthe Meat Cutters purported to cover these employees it mustbe set aside and that Respondent must be required to with-hold recognition from the Meat Cutters as the representativeof these employees until that labor organization has beencertified by the Board as the employees' bargaining represent-ative. In view of the assistance and support given by Respond-ent to the Meat Cutters Respondent will also be required tocease and desist from recognizing and giving effect to all duescheckoff authorizations in behalf of the Meat Cutters ex-ecuted by employees in any of the three stores affected. Noth-ing herein contained, however, shall be construed as requiringRespondent to vary any wage or other substantive feature ofits relations with employees of the three stores as establishedin the performance of the contract with the Meat Cutters.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurringin connection with the operations of the Respondent as setout in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAw1.The Respondent is an employer within the meaning ofSection 2(2) of the Act.2. The Meat Cutters and the Retail Clerks Unions and theirrespective locals are labor organizations within the meaningof Section 2(5) of the Act.3.By recognizing the Meat Cutters as the exclusive bar-gaining representative of employees of the Respondent'sstores at Fairview, Agawam, and Belmont Avenue, all inMassachusetts, exclusive of meat and delicatessen depart-ment employees, and by executing its November 1968 con-475tract with the Meat Cutters for such employees,at a timewhen a genuine question concerning representation existedwith respect to those employees,Respondent has engaged inand is engaging in unfair labor practices within the meaningof Section 8(a)(2) and(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law, I recommend that the Respondent, The FoodMarts, Inc., Holyoke,Massachusetts, its officers,agents,successors, and assigns, shall:1.Cease and desist from:-(a) Furnishingassistanceand support to the Meat CuttersUnion or any other labor organization of its employees inquestion at the three stores in Massachusetts.(b) Recognizing the Meat Cutters Union as therepresenta-tive of any of the employees in its Fairview, Agawam, andBelmontAvenue stores in Massachusetts, except for meatand delicatessen department employees, for the purpose ofdealing with it concerning grievances, labor disputes,wages,rates of pay, hours of employment, or other terms or condi-tions of employment, unless and until the National LaborRelations Board shall certify the Meat Cutters as such repre-sentative.(c)Giving effect toits agreementwith the Meat Cutterscovering employees at its Fairview, Agawam, and BelmontAvenue stores, except for meat and delicatessen departmentemployees, or to any extension, renewal, modification, orsupplement thereof, or to any supercedingagreement, unlessand until the Meat Cutters Union shall have been certified bythe Board as the representative of said employees; but noth-ing herein shall be construed as requiring Respondent to varyor abandon any wage or other substantive features of itsrelations with said employees, which it has established in theperformance of such agreement or prejudice the assertion bysaid employees of any rights they may have thereunder.(d) Giving effect to any checkoff authorizations heretoforeexecuted by any of such employees in those three stores,authorizing the deduction of periodic dues, initiation fees, orassessmentsfrom wages for remittance to the Meat CuttersUnion prior to the date of compliance with this order.(e) In any like or related manner interfering with, restrain-ing, or coercing its employees in the three said stores in theexercise of their rights guaranteed under Section 7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a)Withdraw and withhold all recognition from the MeatCutters Union as the exclusive bargaining representative ofemployeesat itsFairview, Agawam, and Belmont Avenuestores, except for meat and delicatessen department em-ployees, as the exclusive bargaining representative of saidemployees,unlessand until said labororganizationshall havebeen certified as such representative by the Board.(b) Reimburse said employees for any periodic dues,initia-tion fees,or assessmentswhich it may have deducted fromsaid employees' pay for transmittal to the Meat CuttersUnion pursuant to authorization executed by them.(c) Post at its stores in Fairview, Agawam,and BelmontAvenue, Massachusetts, copies of the attached notice marked"Appendix."' Copies of said notice, on forms provided by the'In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, be(Cont) 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDRegional Director for Region 1, being signed by an author-ized representative of Respondent,shall be posted immedi-ately upon receipt therof and maintained by it for 60-consecu-tive days thereafter in conspicuous places including all placeswhere notices to employees are customarily posted.Respond-ent shall take reasonable steps to insure that said notices arenot altered,defaced,or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision,what stepsithas taken to comply herewith.'adopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals the words in the notice reading "Posted by Order of the NationalLabor Relations"shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "5In the event that this Recommended Order is adopted by the Board, thisprovision shall, be modified to read. "Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps the Respond-ent has taken to comply herewith."SUPPLEMENTAL REPORTA Trial Examiner'sDecision in this proceeding issued onJune 18, 1969, when the case was transferred to the Boardpursuant to its Rules and Regulations.Thereafter the Re-spondent,as well as the other parties, filed exceptions, in partbased on a ruling of the Trial Examiner respecting an offerof proof by the Respondent made in the course of the hearing.On October 28, 1969, the Board issued an Order GrantingMotion and Remanding Proceeding,sending the case back tothe Regional Director for the purpose of holding a furtherhearing and to receive additional evidence.A hearing on remand was held at Springfield,Massa-chusetts,on October 26 and 27,1970,before the same TrialExaminer.All parties were afforded full opportunity to callwitnesses and to present evidence.Memoranda were receivedafter the close of the hearing from the General Counsel andthe Respondent.The Question PresentedAppreciation of the specific question now presented re-quires explanation of the basic legal issue pervading this en-tire litigation.The broad facts are reported in the originaldecision and need not be restated here; this SupplementalReport is to be read together with that decision.This is a so-calledMidwest Pipingtype case, 63 NLRB1060. Faced with conflicting claims for recognition and bar-gaining by rival Unions in 2 of the 14 retail grocery stores,1the Respondent,Company arrogated to itself the right toresolve the unit determination question of whether single-store bargaining units are appropriate among its employees oronly a single companywide 14-store unit is appropriate. TheMeat Cutters Union had filed a petition seeking to representall the store employees in the companywide unit, and theRetail Clerks Union, through two of its locals, had filed sepa-rate petitions seeking with each to represent a single-storeunit of employees.During the recess of a representation hear-ing being held before a Board Hearing Officer,after the threepetitions had been consolidated for single hearing, the Com-pany recognized the Meat Cutters as bargaining agent for itsemployees in the 14-store unit and entered into a collective-bargaining agreement with it on that all inclusive unit basis.The representation case hearing was discontinued and theGeneral Counsel issued a complaint against the Respondentalleging a violation of Section 8(a)(2) of the Act-unlawfulassistance to the Meat Cutters Union.While evidence was being received by the Trial Examinerin support of the complaint,the Company offered to provethat the 14-store unit is appropriate and that only such a unitis appropriate for collective-bargaining purposes among itsemployees.It was the then stated position of the Respondentthat if its unilateral unit determination proved wrong-if avirtual resumption of the representation proceeding shouldend with a Board finding that single-store units could beappropriate-it,the Respondent,could be found guilty ofhaving commited an unfair labor practice,but that if itsindependent determination of the unit issue proved correct,the complaint must be dismissed.In opposition,the GeneralCounsel's theory of complaint is that between an employer'sview,agreeing with that of one claiming union,that a compa-nywide unit is appropriate,and the view of another unionclaiming on behalf of only some employees for smaller thancompanywide units, the employer is not privileged, in themidst of a regular Board representation hearing, to trenchupon the Board's statutory duty to make unit determinationsand to gamble with the rights of employees to be free ofcoercion in their choice of unions. The Trial Examiner re-jected the Respondent's offer of proof.Itwas this ruling which prompted the Board's order re-manding the case for further testimony.The critical languageof that order reads: "The Board finds therefore that the TrialExaminer erred in his ruling which excluded testimony off-ered by the Respondent in this proceeding in support of itsallegations that the units sought by the Clerks were inappro-priate."The Remand Hearing and Contentions of the PartiesNo one appeared at the remand hearing on behalf of theRetail Clerks Union,either officers or legal representatives.There is, therefore,no evidence offered by that union on thequestion of appropriate unit or units.At the start of the hearing the General Counsel filed awritten statement,received as an exhibit, entitled "Positionof General Counsel on Remand Order." The core of hiscontention is that he takes no position with respect to whatis or is not an appropriate unit arrangement among the Re-spondent's employees."The General Counsel is completelyindifferent to the ultimate unit determination... " [emphasisin original.]'He offered no evidence whatever on the ques-tion,either at the start of the hearing or in rebuttal after theRespondent had introduced testimony and certain exhibits.The General Counsel made clear that under his view of thelaw there rests no burden of proof at all on him on thisquestion of unit.The Respondent started by arguing it was incumbent onthe General Counsel to come forth with evidence respectingthe appropriate bargaining unit. It construed the language ofthe Board'sorder as enunciating a rule of law that in aMidwest Pipingcase the prosecution bears the burden ofproving affirmatively that the unit or units, in which therespondent employer, in effect, refused to bargain-by virtueof its favored treatment of the rival union when it entered intoa contract with it on another unit basis-is or are in factFrom the transcript:MR ROSEMERE: Your honor,Iwould have a few questions of thiswitness I would want the record to be perfectly plain that the GeneralCounsel is not taking a unit position in this caseMy only purpose inexamining the witness,if I elect to do so, is merely to expand on matterswhich able counsel has already brought out. I am not advocating a unitposition This is one thing I want to make plain for the record becauseso far as the General Counsel is concerned this is not the floor forlitigation.Iwould not want to compromise the General Counsel's posi-tion by conducting an examination on the unit facts. HOLYOKE FOOD MART, INC.477appropriate under Board law. With the General Counselholding firm to his basic view of the case, the Respondentthen offered the evidence originally rejected by the Trial Ex-aminer.Analysis and Report to the BoardIn the present circumstances of this case, and on the recordas made, I am unable to make either "Findings of Fact" or"Conclusions of Law," as the Board order, in conventionallanguage,directs.;Thereis a certainlogic in the General Counsel's assertionthat the total language of the remand order leaves unan-swered the very disagreement between the opposing ' partieswhich led to the Trial Examiner's rejection of the Company'soffer of proof in the firstinstance.His theory was, and stillis, that a final unit determination may not, under the schemeof the statute, be made in a complaint hearing before a TrialExaminer. In contending that the necessary import of theremand is that the Trial Examiner must in fact make such afinal unit determination, the General Counsel relies on theBoard languagewhich reads: "It was essential to a findingthat the Respondent violated Section 8(a)(2) and (1) of theAct for the Trial Examiner to find the units petitioned for bythe Clerks were appropriate ...." As between a direct findingthata single-storeunit is in fact appropriate, and a findingthat, as claimed by the Retail Clerks, sucha unitcould con-ceivably be found appropriate by the Board, there is a differ-ence of considerable importance. It may be a fine distinction,but it was enough to create total confusion in this proceeding.The General Counsel professed inability to understand howa regular representation proceeding could take place inter-twined with pure litigation. And it was exactly such a purposethe Respondent intended when it offered evidence on unit atthe original hearing. It saw noreasonwhy the old representa-tion hearing could not be resumed.It appears that the Board order threw both parties off stride-at least the way they read it. If wasa rulingon evidence,rejecting an offer of proof by the Respondent, that broughtabout the remand. Yet at the remand hearing the Respondentargued it was not obligated to prove anything; it at firstrefused to reofferits originalevidence on units. Instead itcontended that it is the General Counsel's obligation to provean appropriate unit and that, absent convincing evidence onthat subject produced by the Government, noprima faciecase of aMidwest Pipingviolation is made out. And, like theGeneral Counsel, the Respondent was not without reasonablebasisin soreading theBoard's remand. If it is "essential tofinding that the Respondent violated Section 8(a)(2) ... tofind the units petitioned for by the Clerks were appropriate." the General Counsel's failure to come forth with unitevidence, his decision to stand mute at the hearing, couldmean literal abandonment of the complaint.But it isby nomeans clearthat the Board intended toclarify the law in this area by placing the burden of proof sosquarely on the General Counsel. Those allegations which theprosecution must prove by convincing evidence are the onesessentialto the complaint, where they always are set out. Ata more critical point of the remand order, the Board speaksof the Trial Examiner's improper exclusion of "testimonyoffered ... in support ofitsallegation" pertaining to units;but the worditshere clearlymeansthe Respondent's allega-tion.The obvious meaning of this language is that what isinvolved is an affirmative defense, an allegation by the Com-pany supposedly sufficient, if proved, to defeat the complaint;in short, a burden of proof resting on the Respondent and noton the General Counsel. If this language of the remand bekept in mind, it would appear that the Respondent missed,or sought to evade the point of the remand, when it argueditno longer was obligated to prove anything.As this resolving question keeps turning, another facet ofthe case appears, possiblya more significantview,at least sofar as this particular case is concerned. The Company saysonly a companywideunit isappropriate, and it can be statedvirtuallyas a matterof law under this statute that any compa-nywide unit is appropriate; that is, it is appropriate absentsome extraordinaryreason,advanced by somebody, that it isnot, as, for example, an establishedbargaininghistory on anarrower basis. There is no suchsuggestionin thiscase. Incontrast, assertion by a party that any unit smaller than acompanywideone isappropriate cannot be accepted at facevalue but must be accompanied by some objective evidencealways relevant to appropriate unit determinations, beforethe Board can find the smaller unit correct. Here the Com-pany offered evidence pointing to the appropriateness of itscompanywide unit,as well as someevidence indicatingsingle-store units might not be appropriate. But therewas no neces-sity for proving the larger unit correct, that factstands re-gardless of the Company's offer of proof. All that its profferedevidence could do is shift the burden, if such be the law, tothe General Counsel to come forth with countervailing evi-dence. In that case the question would always be: "Howmuch evidence by the employer need the Government over-come"Sometimes more, sometimes less,but in any case itwould always be enough to shift the burden to the GeneralCounsel if the Company does no more than merely assert thatits larger unit is appropriate or that its allegedMidwest Pipingcontract covers a companywide unit. If the present case beviewed in this light, the end result would be that whenevera company usurps the Board's function by contracting on acompanywidebasis, it becomesthe instant burden of theGeneral Counsel, a beginningessentialof hiscase-in-chief,that he must prove that a single-store unit isin fact appropri-ate.Had the Respondent here recognized the Retail Clerksinstead and signed contracts each for asingle-store,would theBoard accept its offer to prove that a companywideunit is infact inappropriate?There is still another aspect of the immediate problem thatmerits comment. Fair and intelligent determination of theappropriate unit under the statute, whether made by theBoard in the first instance or by a Trial Examiner subject toBoard review, requires evaluation of relevant criteria perti-nent to each side of thequestionpresented. Normally, at arepresentationhearing, the conflicting views, with supportingfacts,whether between competing unions or between com-pany and asingle claiming union,are heard. There is norepresentative of the General Counsel as such to urge a viewone way or the other; the only representative of theRegionalDirector or of theBoard is a hearingofficer.And to assurethat the necessary information is received, he is authorized,indeed obligated, to take on himself the responsibility of gath-ering, and placing into the record, the necessarydata.' But ahearing on complaint is a litigated proceeding, with burdensof proof resting on each of the parties according to law. Andunlike the hearing officer in a representation case, the TrialExaminer is not authorized, indeed he may not,assume theburden of making that comprehensive record of facts requi-site for a fair and correct unit finding. Were he to investigatethe pertinent facts and himself callwitnesseshe would fail inthe cardinal duty of absolute impartiality. And this would beSSection 102 64 of the Board's Rules and Regulations reads in part asfollows: "It shall be the duty of the hearing officer to inquire fully into allmatters in issue and necessary to obtain a full and complete record uponwhich the Board or the regional director may discharge their duties underSection 9(c) of the Act." 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDno less true were the Trial Examiner to assume the authorityto prove, on his own initiative, only that a particular unitcouldbe appropriate.What the position of the Retail Clerks Union may be withrespect to the remand order, what its interest in the entireproceeding-old representation petitions and charges filed-now is remains unknown because it did not appear at the lasthearing. If that hearing be viewed in essence as resumptionof an interrupted representation hearing, absence of the Re-tailClerks would be tantamount to abandonment of anyinterest hereafter to represent the employees in the singlestores for which it originally filed petitions, and the wholecase would be simply discontinued. If the case is still, as onits face appears, complaint litigation, as charging party theRetail Clerks would not be required to attend; instead what-ever burdens of proof do exist would fall on the GeneralCounsel. Whatever the intended truth of the matter, the ulti-mate reality is that the record now contains no more than aone-sided, slanted, argumentative view of what logically re-quires a look from both sides before any intelligent unit deter-minations can be made. Unhampered by opposing counsel,free in the face of the indifference of the General Counsel andthe absence of the Retail Clerks Union, the Respondentplaced into evidence such oral testimony and exhibits as toreduce the function of each store manager, and of his assist-ants, virtually to the status of nonentities, almost automatons.With an average of 75 employees in each store, the distancebetween at least two, one from the other, 100 miles, and all14 ruled from a single central location, the personnel managerwent so far as to say that the first thought of'a raise for anyone of the 1,000 employees arises from a machine, the com-puter data processing gadget. If all this testimony is taken atface value the only real person in any kind of authority on anyaspect of labor relations are six roving directors or super-visors, who spend part of their time in themainoffice and parttraveling from one store to another.Justice demands that past Board determinations respectingthese very stores not be ignored. In February 1967, after aformal hearing where the Respondent offered all evidenceavailableto it, presumablyconsistingof thesameset of factsnow reoffered at the remand hearing here, the Board founda unit limited to the Fairview store appropriate, albeit is alsosaid the companywide one could as well be correct. 162NLRB 1420. Later that same year the Regional Directorfound a unit limited to the Agawam store also appropriate,and the Board, after considering an appeal from the Respond-ent, refused to upset the Regional Director's finding. Case1-RC-9441. There is no claim methods of operations havesince changed; rather, much of the proffered evidence showsthe structure of the Company to be thesame.More reason,therefore, for not permitting the Respondent, now in an un-fair labor practice case, to relitigate the same representationissues it has twice lost. If anything, this history of Boardproceedings among the Company's stores shows a continuingdetermination to flout the statutory scheme whereby theBoard makes unit determinations. The Respondent made ita point to emphasize on the record at the remand hearing thatit deliberately ignored the Board's earlier unit findings regu-larly decided. And this is the very point of the complaint, thatthis Company refuses to abide by the Congressional intentthat the Board "shall decide in each case" what is the appro-priate bargaining unit and the employees have a right toself-organization free of employer interference and coercion.No useful purpose would be served by restating here thefacts relative to the Respondent's method of operations aspictured in infinitesimal and repetitive detail in the documen-tary evidence received on remand. They show, of course, thata companywide unit is appropriate. They also indicatestrongly that single-store units may not be appropriate, butthis is only because none of the evidence was subjected to theusualcritical cross-examination and because it cannot beevaluated against what countervailing facts undoubtedlywould be produced did any other party choose to offer them.In these circumstances there can be no factual finding that thesingle-store units sought by the Retail Clerks are in fact inap-propriate. And perhaps the ultimate answer to the case as awhole turns not on the classic unit determination, but ratheron whether or not the respective burdens of proof, whereveras a matter of law they fall, have been sufficiently satisfied.As I appraise the total import of the General Counsel'stheory of the case now it is that he wants the initial questionof law as set out in the Trial Examiner's Decision to beanswered either affirmatively or negatively. I do not read theremand order as definitely responsive to the complaintallega-tion as to what constitutes a statutory violation of theMid-west Pipingrule of law. I have no choice, therefore, but toreaffirm my findings of fact, conclusions of law, and recom-mendations as made on June 18, 1969.